Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 1 of 16 Page ID #:626




  1
  2
  3
  4
  5
  6
                             UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    BRANDON BIBBS,                                 Case No. CV 20-6165-JVS (KK)
 11                               Petitioner,
 12                         v.                        FINAL REPORT AND
 13                                                   RECOMMENDATION OF UNITED
       SANDRA HUTCHENS,                               STATES MAGISTRATE JUDGE
 14
                                  Respondent.
 15
 16
 17
 18         This Final Report and Recommendation is submitted to the Honorable James
 19   V. Selna, United States District Judge, pursuant to 28 U.S.C. § 636 and General Order
 20   05-07 of the United States District Court for the Central District of California.
 21                                              I.
 22                        SUMMARY OF RECOMMENDATION
 23         Petitioner Brandon Bibbs (“Petitioner”) has filed a pro se Petition for Writ of
 24   Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254, challenging his 2016 state
 25   convictions for robbery. ECF Docket No. (“Dkt.”) 1, Petition. Petitioner asserts
 26   claims of (1) unlawful arrest and (2) ineffective assistance of counsel. Because
 27   Petitioner’s claims fail on their merits, the Court recommends denying the Petition.
 28   ///
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 2 of 16 Page ID #:627




  1                                              II.
  2                               PROCEDURAL HISTORY
  3   A.    STATE COURT PROCEEDINGS
  4         On April 19, 2016, Petitioner pleaded guilty in Orange County Superior Court
  5   to two counts of robbery with a firearm in violation of section 211 of the California
  6   Penal Code in case no. 14WF0245. Pet. at 2; lodgs. 1, 2.1 On the same date, pursuant
  7   to the plea agreement, Petitioner was sentenced to three years in prison on Count
  8   One and one year in prison on Count Two. Pet. at 2; lodgs. 2, 3. The court granted
  9   Petitioner 1,645 days of custody credit. Lodgs. 2 at 3; 3 at 2. The court, therefore,
 10   found Petitioner’s prison term had been served and ordered him “released on this
 11
 12
 13   1     The Court’s citations to Lodged Documents refer to documents lodged in
      support of Respondent’s Motion to Dismiss. See dkt. 8. Respondent identifies the
 14   lodged documents as follows:
 15         1.     Change of plea, filed April 19, 2016, in Orange County Superior Court
 16                case no. 14WF0245 (“Lodg. 1”)
            2.     Court minutes in Orange County Superior Court case no. 14WF0245
 17
                   (“Lodg. 2”)
 18         3.     Abstract of judgment, filed April 20, 2016, in Orange County Superior
 19                Court case no. 14WF0245 (“Lodg. 3”)
 20         4.     State habeas petition filed September 28, 2018, in Orange County
                   Superior Court case no. M17708 (“Lodg. 4”)
 21
            5.     Orange County Superior Court order denying state habeas petition, filed
 22                November 16, 2018, in case no. M17708 (“Lodg. 5”)
 23         6.     State habeas petition filed, January 30, 2019, in California Court of
                   Appeal case no. G057290 (“Lodg. 6”)
 24
            7.     California Court of Appeal order denying state habeas petition, filed
 25                March 1, 2019, in case no. G057290 (“Lodg. 7”)
 26         8.     State habeas petition filed, January 21, 2020, in California Supreme Court
                   case no. S260290 (“Lodg. 8”)
 27
            9.     California Supreme Court docket reflecting order denying state habeas
 28                petition in case no. S260290 (“Lodg. 9”).
                                                 2
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 3 of 16 Page ID #:628




  1   case only.” Lodg. 2 at 4. Petitioner was ordered to report to the Parole Authority
  2   within 72 hours of release. Id.
  3          Petitioner did not file a direct appeal. Pet. at 2-3.
  4          On September 28, 2018, Petitioner filed a petition for writ of habeas corpus in
  5   Orange County Superior Court in case no. M-17708. 2 Pet. at 3; lodg. 4. On
  6   November 16, 2018, the superior court denied the petition. Pet. at 4; lodg. 5.
  7          On January 17, 2019, Petitioner constructively filed a petition for writ of habeas
  8   corpus in the California Court of Appeal in case no. G057290. Pet. at 4; lodg. 6. On
  9   March 1, 2019, the Court of Appeal denied the petition. Pet. at 4; lodg. 7.
 10          On January 21, 2020, Petitioner filed a petition for writ of habeas corpus in the
 11   California Supreme Court in case no. S260290. Pet. at 4; lodg. 8. On April 1, 2020,
 12   the California Supreme Court denied the petition because “habeas corpus relief is
 13   unavailable where the petitioner is not in the custody of California authorities as a
 14   result of the challenged conviction.” Pet. at 5; lodg. 9.
 15   B.     FEDERAL HABEAS PETITION
 16          On May 9, 2020, Petitioner constructively filed the instant Petition in this
 17   Court. Dkt. 1.
 18          On July 14, 2020, the Court issued an Order to Show Cause Why This Action
 19   Should Not Be Dismissed for lack of jurisdiction (“OSC”) because it appeared
 20   Petitioner was not in custody on the 2016 convictions he is challenging. Dkt. 3.
 21          On July 22, 2020, Petitioner constructively filed a response to the OSC stating
 22   he “remains in the constructive custody of the Orange County Sheriff’s Department,
 23
      2       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
 24
      pleading to mail to court, the court deems the pleading constructively “filed” on the
 25   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
      omitted). While Petitioner states in the Petition that the superior court petition was
 26   filed on September 24, 2018 in Orange County Superior Court, Pet. at 3-4, the copy
 27   of the superior court petition lodged with the Court is undated, Lodg. 4. Therefore,
      Petitioner is not entitled to the benefit of the mailbox rule regarding the filing date of
 28   the petition filed in the Orange County Superior Court.
                                                   3
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 4 of 16 Page ID #:629




  1   county supervision parole, upon the conviction that was brought by a
  2   misapprehension of the law (illegal arrest; ineffective assistance of counsel), as
  3   contended originally in this matter.” Dkt. 4.
  4          On August 14, 2020, the Court issued an Order requiring Respondent to file a
  5   response to the Petition. Dkt. 5.
  6          On January 6, 2021, Respondent filed an Answer to the Petition. Dkt. 15.
  7   Petitioner did not file a Traverse.
  8          On March 1, 2021, the Court issued a Report and Recommendation
  9   recommending the Petition be denied on the merits. Dkt. 16. On March 22, 2021,
 10   Petitioner filed Objections to the Report and Recommendation, objecting to portions
 11   of the Court’s analysis and clarifying portions of Petitioner’s arguments. Dkt. 18.
 12   The Court issues this Final Report and Recommendation to address those
 13   clarifications to Petitioner’s claims in subsections VI. B.4.a. and B.4.a.iii, below.
 14          The matter thus stands submitted.
 15                                               III.
 16                                   SUMMARY OF FACTS
 17          Petitioner pleaded guilty before trial and did not appeal his convictions. In
 18   addition, a complete copy of the preliminary hearing transcript has not been lodged
 19   with the Court.3 Accordingly, the facts underlying Petitioner’s convictions are not
 20   entirely apparent from the record before the Court. To the extent the facts of
 21   Petitioner’s crimes are material to the Court’s analysis, such facts are discussed below
 22   with citations to the police reports Petitioner attached to his state court habeas
 23   petitions.
 24   ///
 25
      ///
 26
 27
      3       Petitioner attached the first five pages of the preliminary hearing transcript to
 28   his state court habeas petitions. Dkt. 8-8 at 6-10; dkt. 8-22 at 7-13.
                                                   4
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 5 of 16 Page ID #:630




  1                                               IV.
  2                          PETITIONER’S CLAIMS FOR RELIEF
  3          Petitioner presents the following two claims in the Petition:
  4       1. Petitioner was illegally arrested in violation of his Fourth Amendment rights
  5          (Claim One); and
  6       2. Petitioner’s trial counsel was ineffective for failing to move to suppress illegally
  7          obtained evidence, failing to correspond with Petitioner, and misinforming
  8          Petitioner about state evidentiary law requiring the corroboration of accomplice
  9          testimony (Claim Two).
 10   Pet. at 5-6.
 11          Respondent contends Petitioner’s claims fail on their merits. 4 Dkt. 15.
 12                                               V.
 13                                 STANDARD OF REVIEW
 14          Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),
 15   a federal court may not grant habeas relief on a claim adjudicated on its merits in state
 16   court unless the adjudication:
 17          (1) resulted in a decision that was contrary to, or involved an
 18          unreasonable application of, clearly established Federal law, as
 19          determined by the Supreme Court of the United States; or
 20          (2) resulted in a decision that was based on an unreasonable
 21          determination of the facts in light of the evidence presented in the State
 22          court proceeding.
 23   28 U.S.C. § 2254(d).
 24
 25
      4      Respondent also argues Petitioner has failed to name a proper respondent and
 26   the Petition is untimely. Dkt. 15 at 7-12. For the reasons stated in the Court’s
 27   December 10, 2020 Order, the Court considers the claims on the merits rather than
      addressing these procedural issues. See Lambrix v. Singletary, 520 U.S. 518, 525
 28   (1997); Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002).
                                                   5
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 6 of 16 Page ID #:631




  1          “‘[C]learly established Federal law’ for purposes of § 2254(d)(1) includes only
  2   ‘the holdings, as opposed to the dicta, of th[e] [United States Supreme] Court’s
  3   decisions’” in existence at the time of the state court adjudication. White v. Woodall,
  4   572 U.S. 415, 419, 426 (2014) (citation omitted). However, “circuit court precedent
  5   may be ‘persuasive’ in demonstrating what law is ‘clearly established’ and whether a
  6   state court applied that law unreasonably.” Maxwell v. Roe, 628 F.3d 486, 494 (9th
  7   Cir. 2010) (citation omitted).
  8          Overall, AEDPA presents “a formidable barrier to federal habeas relief for
  9   prisoners whose claims have been adjudicated in state court.” Burt v. Titlow, 571 U.S.
 10   12, 19 (2013). The federal statute presents “a difficult to meet . . . and highly
 11   deferential standard for evaluating state-court rulings, which demands that state-court
 12   decisions be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170, 181
 13   (2011) (internal citation and quotation marks omitted). On habeas review, AEDPA
 14   places the burden on petitioners to show the state court’s decision “was so lacking in
 15   justification that there was an error well understood and comprehended in existing
 16   law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562
 17   U.S. 86, 103 (2011). Put another way, a state court determination that a claim lacks
 18   merit “precludes federal habeas relief so long as fairminded jurists could disagree” on
 19   the correctness of that ruling. Id. at 101. Federal habeas corpus review therefore
 20   serves as “a guard against extreme malfunctions in the state criminal justice systems,
 21   not a substitute for ordinary error correction through appeal.” Id. at 102-03 (citation
 22   and internal quotation marks omitted).
 23          Where the last state court disposition of a claim is a summary denial, this Court
 24   must review the last reasoned state court decision addressing the merits of the claim
 25   under AEDPA’s deferential standard of review. Maxwell, 628 F.3d at 495; see also
 26   Berghuis v. Thompkins, 560 U.S. 370, 380 (2010); Ylst v. Nunnemaker, 501 U.S. 797,
 27   803-04 (1991).
 28
                                                  6
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 7 of 16 Page ID #:632




  1          Here, the November 16, 2018 Orange County Superior Court opinion on
  2   habeas review, see lodg. 5, stands as the last reasoned decision with respect to
  3   Petitioner’s claims. Hence, Petitioner’s claims will be reviewed under AEDPA’s
  4   deferential standard of review for claims “adjudicated on the merits.” 28 U.S.C.
  5   § 2254(d); Richter, 562 U.S. at 99.
  6                                               VI.
  7                                         DISCUSSION
  8   A.     ILLEGAL ARREST
  9          1.     Background
 10          In Claim One, Petitioner contends his arrest violated his Fourth Amendment
 11   rights because (1) the arresting officer “arrested the petitioner after conducting a field
 12   show line up that the petitioner was not identified in” and 2) the arrest was not
 13   supported by probable cause within the required 48-hour period because the arresting
 14   officer made “material omissions [] in a declaration.” Pet. at 5. In his California
 15   Supreme Court habeas petition, Petitioner clarified that these “material omissions”
 16   were the arresting officer’s failure to state that the victim initially was unable to
 17   identify Petitioner at the field showup. Dkt. 8-15 at 4.
 18          2.     State Court Opinion
 19          The Orange County Superior Court denied Petitioner’s claim based on
 20   Petitioner’s admission of guilt and plea to the charges against him, which constituted a
 21   waiver of any challenge to the evidence against him. Lodg. 5 at 4.
 22          3.     Petitioner’s Claim is Barred by Tollett v. Henderson
 23          First, Petitioner’s claim is foreclosed by his guilty plea. In Tollett v.
 24   Henderson, the United States Supreme Court explained:
 25          [A] guilty plea represents a break in the chain of events which has
 26          preceded it in the criminal process. When a criminal defendant has
 27          solemnly admitted in open court that he is in fact guilty of the offense
 28          with which he is charged, he may not thereafter raise independent claims
                                                   7
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 8 of 16 Page ID #:633




  1         relating to the deprivation of constitutional rights that occurred prior to
  2         the entry of the guilty plea. He may only attack the voluntary and
  3         intelligent character of the guilty plea.
  4   411 U.S. 258, 267 (1973). Hence, because Petitioner’s challenge to the validity of his
  5   arrest does not concern the voluntary and intelligent nature of his plea, his claim is
  6   barred by Tollett.
  7         4.     Petitioner’s Claim is Barred by Stone v. Powell
  8         Second, even if Petitioner’s claim is not barred by Tollett, his claim remains
  9   barred by Stone v. Powell, 428 U.S. 465 (1975). In Stone, the Supreme Court held
 10   that “where the State has provided an opportunity for full and fair litigation of a
 11   Fourth Amendment claim, a state prisoner may not be granted federal habeas corpus
 12   relief on the ground that evidence obtained in an unconstitutional search or seizure
 13   was introduced at his trial.” Id. at 494. In determining whether a habeas petitioner
 14   has had a full and fair opportunity to litigate his Fourth Amendment claim in state
 15   court, “[t]he relevant inquiry is whether petitioner had the opportunity to litigate his
 16   claim, not whether he did in fact do so or even whether the claim was correctly
 17   decided.” Id.; see also Gordon v. Duran, 895 F.2d 610, 613 (9th Cir. 1990).
 18         In California, section 1538.5 of California Penal Code provides criminal
 19   defendants with a full and fair opportunity to litigate their Fourth Amendment claims
 20   through a motion to suppress evidence on the ground that it was obtained through
 21   unconstitutional means. See Gordon, 895 F.2d at 613 (finding “[u]nder California
 22   law, a defendant can move to suppress evidence on the basis that it was obtained in
 23   violation of the fourth amendment.”). Hence, because Petitioner could have
 24   challenged the validity of his arrest and sought the suppression of evidence resulting
 25   from the allegedly unlawful arrest in state court, his claim is not cognizable. See
 26   Terrovona v. Kincheloe, 912 F.2d 1176, 1177 (9th Cir. 1990) (habeas claim barred by
 27   Stone where petitioner claimed his arrest “violated the Fourth Amendment
 28
                                                   8
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 9 of 16 Page ID #:634




  1   prohibition against unreasonable seizures because the police lacked probable cause
  2   and no exigent circumstances were present”).
  3          5.     Petitioner’s Fourth Amendment Claim Would Otherwise Fail on
  4                 its Merits
  5          Finally, even if Petitioner’s Fourth Amendment claim was not barred under
  6   Tollett or Stone, it fails for the reasons discussed in Section B.4.a.i., below.
  7          Accordingly, the state court’s denial of Petitioner’s claim was not contrary to or
  8   an unreasonable application of clearly established federal law. Habeas relief is, thus,
  9   not warranted on Claim One.
 10   B.     INEFFECTIVE ASSISTANCE OF COUNSEL
 11          1.     Background
 12          In Claim Two, Petitioner contends his trial counsel rendered ineffective
 13   assistance by failing to move to suppress illegally obtained evidence, failing to
 14   correspond with Petitioner, and misinforming Petitioner regarding the state law
 15   requirement that accomplice testimony be corroborated. Pet. at 5-6.
 16          2.     State Court Opinion
 17          The Orange County Superior Court denied Petitioner’s claim, finding his
 18   arguments to be conclusory and unsupported by the evidence. Lodg. 5 at 3.
 19          3.     Legal Standard
 20          As explained above, Tollett bars claims of pre-plea constitutional violations
 21   except when the voluntary and intelligent nature of the guilty plea itself is at issue.
 22   Tollett, 411 U.S. at 267. The Court in Tollett found that a habeas petitioner may
 23   “attack the voluntary and intelligent character of the guilty plea” based on pre-plea
 24   ineffective assistance of counsel “by showing that the advice he received from counsel
 25   was not within the . . . range of competence demanded of attorneys in criminal cases.”
 26   Id. at 267-68 (internal quotations omitted).
 27          Under Strickland v. Washington, a petitioner presenting an ineffective
 28   assistance of counsel claim must meet a two-prong test establishing: (1) counsel’s
                                                   9
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 10 of 16 Page ID #:635




   1   performance was deficient, and (2) prejudice resulted from the deficient performance.
   2   466 U.S. 668, 687 (1984). The Supreme Court has held “that the two-part Strickland
   3   v. Washington test applies to challenges to guilty pleas based on ineffective assistance
   4   of counsel.” Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); see also Missouri v. Frye,
   5   566 U.S. 134, 138 (2012).
   6         “In the context of guilty pleas, the first half of the Strickland v. Washington
   7   test is nothing more than a restatement of the standard of attorney competence
   8   already set forth” by the Supreme Court. Hill, 474 U.S. at 58. “The second, or
   9   ‘prejudice,’ requirement, on the other hand, focuses on whether counsel’s
  10   constitutionally ineffective performance affected the outcome of the plea process. In
  11   other words, in order to satisfy the ‘prejudice’ requirement, the defendant must show
  12   that there is a reasonable probability that, but for counsel’s errors, he would not have
  13   pleaded guilty and would have insisted on going to trial.” Id. at 59.
  14         4.     Petitioner’s Counsel was Not Ineffective
  15                a.     Suppression Motions
  16         First, Petitioner faults his trial counsel for failing to move to suppress illegally
  17   obtained evidence. Pet. at 5. The Court presumes Petitioner’s claim is premised on
  18   the same grounds he raised in the California Supreme Court: counsel failed to (1)
  19   move to suppress identification evidence, (2) move to suppress unidentified “tangible
 20    and intangible evidence,” (3) move to suppress statements from Petitioner’s
  21   accomplice, Shakial Boulton, made “under coercion (duress),” and (4) explain to
  22   Petitioner why these motions were meritless. Lodg. 8 at 5-6.
  23         Petitioner, however, fails to present any argument explaining how trial
  24   counsel’s alleged failure in this regard rendered his plea involuntary. Such conclusory
  25   claims are insufficient to warrant habeas relief. James v. Borg, 24 F.3d 20, 26 (1994)
  26   (holding conclusory allegations which are not supported by a statement of specific
  27   facts do not warrant habeas relief).
  28
                                                   10
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 11 of 16 Page ID #:636




   1            Nevertheless, as discussed below, the Court has considered Petitioner’s
   2   arguments regarding his proposed suppression motions and finds these proposed
   3   motions lack merit.
   4                         i.     Identification Evidence
   5            The Court presumes Petitioner’s arguments regarding suppressing the
   6   identification evidence are the same as those he proposed to his trial counsel before
   7   his plea. Specifically, Petitioner urged his trial counsel to argue that the identification
   8   procedure was unduly suggestive, dkts. 8-17 at 29-30; 8-18 at 1-2, and the
   9   identification evidence was the product of Petitioner’s allegedly illegal arrest, dkt. 8-20
  10   at 17.
  11            First, although identification testimony resulting from unnecessarily suggestive
  12   identification procedures implicates due process principles, see Perry v. New
  13   Hampshire, 565 U.S. 228, 238-39 (2012), suppression of the identification is not
  14   required where, under the totality of the circumstances, the identification of the
  15   defendant was reliable. See Neil v. Biggers, 409 U.S. 188, 199 (1972); Manson v.
  16   Brathwaite, 432 U.S. 98, 114 (1977) (“[R]eliability is the linchpin in determining the
  17   admissibility of identification testimony”). Here, Petitioner did nothing more than
  18   present his trial counsel with an extensive summary of the legal precedent on the
  19   admissibility of identification evidence prior to his guilty plea. Petitioner has made no
 20    attempt to apply this precedent to the facts of his case to show the factors for
  21   considering the admissibility of identification evidence weigh in favor of exclusion.
  22   See Biggers, 432 U.S. at 199-200 (setting forth five factors to be considered in
  23   determining whether an identification is reliable despite an unnecessarily suggestive
  24   procedure: (1) the witness’s opportunity to view the criminal at the time of the crime;
  25   (2) the witness’s degree of attention; (3) the accuracy of the witness’s prior description
  26   of the criminal; (4) the witness’s level of certainty; and (5) the length of time between
  27   the crime and the identification).
  28
                                                    11
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 12 of 16 Page ID #:637




   1          Second, Petitioner cannot show the identification evidence should have been
   2   suppressed as the product of an illegal arrest. “[A] warrantless arrest by a law officer
   3   is reasonable under the Fourth Amendment where there is probable cause to believe
   4   that a criminal offense has been or is being committed.” Devenpeck v. Alford, 543
   5   U.S. 146, 152 (2004) (citations omitted). Petitioner argues his arrest was illegal
   6   because the victim was initially unable to identify Petitioner as the suspect during a
   7   field showup and the arresting officer omitted from the probable cause declaration the
   8   fact that the victim was initially unable to identify Petitioner. Pet. at 5. However, the
   9   victim was able to positively identify Petitioner after moving closer to Petitioner. Id.;
  10   dkt. 8-16 at 1. Petitioner has not presented any authority suggesting an identification
  11   made by a victim only after moving closer to a suspect is insufficient probable cause
  12   to support an arrest. Similarly, although the arresting officer did not include in his
  13   probable cause declaration that the victim initially failed to identify Petitioner, dkt. 8-
  14   15 at 23, Petitioner has not shown the probable cause declaration was defective for
  15   failing to include this information where the declaration accurately stated the victim
  16   ultimately made a positive identification, id.
  17          Finally, other overwhelming evidence provided probable cause for Petitioner’s
  18   arrest. “Whether probable cause exists depends upon the reasonable conclusion to be
  19   drawn from the facts known to the arresting officer at the time of the arrest.”
 20    Devenpeck, 543 U.S. at 152. Here, three officers viewed Petitioner on surveillance
  21   video of the crime prior to his arrest, dkts. 8-15 at 29-30; 8-16 at 4, 6; Petitioner was
  22   detained while riding in a car matching the description of the getaway car, dkt. 8-15 at
  23   30; officers recovered items used in and taken during the crime inside the car, id.; dkt.
  24   8-16 at 1, 4, 6; and the victim was able to identify the getaway car by its
  25   distinguishable engine sound and headlights, dkt. 8-16 at 5. These facts, alone,
  26   constituted probable cause for Petitioner’s arrest.
  27          Hence, a motion to suppress the identification would have been meritless and
  28   Petitioner’s counsel was not ineffective for failing to make it.
                                                    12
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 13 of 16 Page ID #:638




   1                       ii.    Tangible and Intangible Evidence
   2         Next, Petitioner urged his trial counsel to move to suppress “tangible and
   3   intangible evidence” acquired as a result of an illegal search and seizure. Dkt. 8-20 at
   4   17. Petitioner does not specify what search and seizure he is challenging, what
   5   “tangible and intangible evidence” should have been suppressed, or on what basis he
   6   believed the unidentified search and seizure to be illegal. Rather, he suggests that an
   7   unlawful detention will result in the “supress[ion of] all evidence after the detention.”
   8   Dkt. 8-18 at 10.
   9         To the extent Petitioner attempts to argue the unidentified search and seizure
  10   was illegal because (1) he was detained without reasonable suspicion, dkt. 8-17 at 13-
  11   14; (2) a pat down search was unlawfully conducted,5 id. 8-17 at 14-16; (3) a search
  12   could not have been justified based on Petitioner’s probation status,6 id. at 16-17; or
  13   (4) evidence was obtained through an unlawful detention or arrest, id. at 17-18,
  14   Petitioner, once again, merely presented a summary of legal authority and not any
  15   explanation or application of this authority to the facts of his case. Moreover, a
  16   review of the record before the Court has not revealed any basis to support
  17   Petitioner’s apparent proposed arguments in favor of suppression. Finally, to the
  18   extent Petitioner argues this unidentified “tangible and intangible evidence” should
  19   have been suppressed based on the alleged illegal arrest discussed in subsection i,
 20    above, Petitioner’s argument fails for the same reasons already stated.
  21
       5      The record before the Court does not contain any information regarding a pat
  22   down search of any of the suspects. To the extent the record contains any reference
  23   to the search of a person, Petitioner’s accomplice, Jordan Morua, was searched
       incident to his arrest and $50.80 was located in his pocket. Dkt. 8-16 at 6.
  24   6      Petitioner provided trial counsel a summary of legal precedent that “a
  25   probation search condition does not justify an illegal search if the condition is
       unknown to the officer.” Dkt. 8-17 at 16-17. The only probation searches apparent
  26   from the record were conducted at the homes of Petitioner and his accomplice
  27   Shakial Boulton. Dkt. 8-16 at 2, 7. The probation searches at Petitioner’s homes
       were conducted after his arrest and with the knowledge of Petitioner’s probationary
  28   status. Dkts. 8-15 at 22; 8-16 at 7.
                                                  13
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 14 of 16 Page ID #:639




   1                          iii.   Third Party Confession
   2             Finally, Petitioner pressed his trial counsel to move to suppress the third-party
   3   confession of accomplice Shakial Boulton on the basis of coercion. Dkts. 8-19 at 23-
   4   25; 8-20 at 17; 8-21 at 5-7, 11-12. Petitioner appears to argue Boulton’s confession
   5   was coerced because: (1) the officer pointedly questioned the suspects about “what
   6   [their] activities were over the past several hours” before their detention, which
   7   produced “inconsistencies in their stories,” dkt. 8-21 at 5-7, 11-12; and (2) statements
   8   were obtained from the suspects as a product of an illegal arrest and search, dkt. 8-20
   9   at 4-7.
  10             The use of an involuntary confession violates a criminal defendant’s right to
  11   due process under the Fourteenth Amendment. Blackburn v. Alabama, 361 U.S. 199,
  12   205 (1960); DeWeaver v. Runnels, 556 F.3d 995, 1002-03 (9th Cir. 1990). A
  13   confession is coerced or involuntary if “the defendant’s will was overborne at the time
  14   he confessed.” Lynumn v. Illinois, 372 U.S. 528, 534 (1963). Coercion can be mental
  15   or physical, but to render a statement involuntary, coercion must exist to such a
  16   degree that the statement is not “the product of an essentially free and unconstrained
  17   choice by its maker.” Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973); see also
  18   Blackburn, 361 U.S. at 206.
  19             In determining the voluntariness of a confession, the court must consider “the
 20    totality of all the surrounding circumstances - both the characteristics of the accused
  21   and the details of the interrogation.” United States v. Preston, 751 F.3d 1008, 1016
  22   (9th Cir. 2014); Doody v. Ryan, 649 F.3d 986, 1008 (9th Cir. 2011). Relevant factors
  23   include the youth of the defendant, his intelligence, the location and length of
  24   detention, the prolonged nature of the questioning, use of psychological or other
  25   ploys (i.e. guilt or fear), the use of physical punishment such as the deprivation of
  26   food or sleep, and any failure to advise the defendant of her constitutional rights. See
  27   Withrow v. Williams, 507 U.S. 680, 693-94 (1993); Schneckloth, 412 U.S. at 226;
  28   Doody, 649 F.3d at 1008-09.
                                                     14
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 15 of 16 Page ID #:640




   1          Petitioner points to questioning of the suspects, including Boulton, at the scene
   2   of their arrest before they were transported to the police station. Dkt. 8-21 at 5-7, 11-
   3   12. However, even assuming Petitioner had standing to contest statements by
   4   Boulton and others, Petitioner has not explained how this initial investigatory
   5   questioning was impermissibly coercive, other than to state generally that the
   6   questioning was directed at the suspects’ activity before their detention. Moreover,
   7   Petitioner does not allege anyone, including Boulton, confessed at the time of this
   8   questioning at the scene of their arrests. Rather, it was not until detectives questioned
   9   Boulton at the police station that he confessed to his involvement in committing the
  10   robberies with Petitioner. Dkt. 8-16 at 11-12.
  11                 b.     Failing to Correspond
  12          Next, Petitioner alleges his trial counsel was ineffective because he failed to
  13   respond to inquiries from Petitioner and his family, particularly related to Petitioner’s
  14   proposed motions. Pet. at 6; dkt. 8-15 at 4; dkt. 8-16 at 15-30; dkt. 8-17 at 1-30; dkt.
  15   8-18 at 1-30; dkt. 8-19 at 1-30; dkt. 8-20 at 1-30; dkt. 8-21 at 1-12. However, as
  16   discussed above, Petitioner has not shown any of his proposed motions had merit.
  17   As such, Petitioner cannot show that further correspondence among trial counsel,
  18   Petitioner, and Petitioner’s family regarding these motions would have convinced
  19   Petitioner to reject the plea offer and proceed to trial.
 20                  c.     Misinforming Petitioner About Corroboration of Accomplice
  21                        Testimony
  22          Finally, Petitioner faults his trial counsel for misinforming him about the need
  23   under section 1111 of the California Penal Code 7 for the prosecution to corroborate
  24
  25   7     Under section 1111 of the California Penal Code, “[a] conviction can not be
       had upon the testimony of an accomplice unless it be corroborated by such other
  26   evidence as shall tend to connect the defendant with the commission of the offense;
  27   and the corroboration is not sufficient if it merely shows the commission of the
       offense or the circumstances thereof.” Cal. Pen. Code § 1111.
  28
                                                   15
Case 2:20-cv-06165-JVS-KK Document 19 Filed 04/06/21 Page 16 of 16 Page ID #:641




   1   testimony of an accomplice before that testimony could be considered as evidence of
   2   Petitioner’s guilt. Pet. at 6. Petitioner’s argument appears to be premised on his past
   3   assertion that he asked his trial counsel at the time of the plea offer why an offer had
   4   been made, to which trial counsel explained the prosecution was having “trouble
   5   finding witnesses” but that “[the prosecution] just need[ed Petitioner’s] co-defendant
   6   to testify.” Dkt. 8-15 at 5. Petitioner implies that he did not understand at the time,
   7   and his trial counsel failed to inform him, that this accomplice’s testimony would have
   8   to be corroborated by independent evidence pursuant to section 111 of the California
   9   Penal Code.
  10          Petitioner’s argument, however, is belied by the record that demonstrates
  11   Petitioner was well aware that California law required the corroboration of accomplice
  12   testimony and Petitioner raised this issue with his trial counsel prior to his guilty plea.
  13   Dkts. 8-18 at 11; 8-19 at 3-8; 8-20 at 20-21.
  14          Ultimately, Petitioner cannot show his trial counsel rendered deficient
  15   performance or that but for counsel’s alleged ineffectiveness, Petitioner would have
  16   rejected his plea and insisted upon going to trial. Accordingly, the state court’s denial
  17   of Petitioner’s claim was not contrary to or an unreasonable application of clearly
  18   established federal law. Habeas relief is, thus, not warranted on Claim Two.
  19                                              VII.
 20                                   RECOMMENDATION
  21          IT IS THEREFORE RECOMMENDED that the District Court issue an
  22   Order: (1) accepting this Final Report and Recommendation; (2) denying the Petition;
  23   and (3) dismissing this action with prejudice.
  24
  25   Dated: April 6, 2021
  26                                             HONORABLE KENLY KIYA KATO
                                                 United States Magistrate Judge
  27
  28
                                                   16
